Title: James Lyle to Thomas Jefferson, 5 August 1811
From: Lyle, James
To: Jefferson, Thomas


            
              
                  Dear Sir 
                   
                     Manchester 
                     Augt 5. 1811
              This is to acknowledge the receipt of your favor, enclosing an order on Messrs Gibson & Jefferson for $1000  
                  which was punctually paid.
		  This you will please observe, as by the enclosed statement, is not enterd to your credit on our Companys book, but to your credit on my private books where you stood debetor for the debt due Richrd Harvie & Co
              The enclosed State, is made from your Letter to me on that subject.I would have been glad you could have made it convenient to have pd the Whole of D Harvies that I might have balanced his Acct on my private books The bale appears to be £94.12.4 w 
                  Sterling with interest from July 6th last past.
			 I continue very blind, although I write this with
			 difficulty, I cannot see to read it over. I am with great Regard
              Your Most hule servt
                  James Lyle
            
            
            
               
			  
			 In your next I am honord with please mention if the enclosed State be correct  
              
                        JL
            
          